Citation Nr: 1116531	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome, post lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2010, the Veteran and his niece testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran submitted additional private medical evidence with a waiver of initial RO consideration.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2010).


FINDING OF FACT

The evidence of record shows that the Veteran's interverterbral disc syndrome, post lumbar laminectomy, was not manifested by incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past twelve months or by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine. 



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for interverterbral disc syndrome, post lumbar laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in June 2007 and October 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed in a statement of the case issued in July 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the June 2007 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letters sent to the Veteran may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, the October 2008 letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board finds that the Veteran received such notice.  

In addition, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as private medical records relevant to this matter have been requested or obtained and the Veteran was provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010). 

Factual Background and Analysis

Historically, service connection was granted for intervertebral disc syndrome (IVDS), post lumbar laminectomy, in a June 1972 rating decision.  An initial 60 percent rating was awarded, effective May 26, 1972.  This rating was reduced several times, including in December 1979 when the Veteran was granted a 20 percent disability rating, effective March 1, 1980.  In May 2007, the Veteran filed his current request for an increase essentially contending that he is entitled to a higher rating because of incapacitating episodes and because he should be rated under former Diagnostic Code 5293 rather than the current Diagnostic Code 5243.

At the time the Veteran applied for service connection, IVDS, post lumbar laminectomy, was evaluated under former Diagnostic Code 5293.  Under Diagnostic Code 5293, a 20 percent rating was warranted upon a showing of moderate IVDS with recurring attacks; a 40 percent rating was warranted for severe IVDS with recurring attacks with intermittent relief; a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2002).  

The regulations used to evaluate diseases and injuries of the spine have changed recently, effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2004).  VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for VA to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.  However, this is not a case where regulations were amended during the pendency of a claim.  The Veteran filed his current claim for increase in May 2007.  Therefore, the revised regulations apply rather than the former regulations.

Under current regulations IVDS can be evaluated under either the Rating Formula for Rating IVDS Based on Incapacitating Episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in the higher evaluation.  Under the IVDS rating formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent rating can be assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) after the Diagnostic Code explains that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is warranted upon a showing of unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Note (5) defined unfavorable ankylosis as a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A January 2007 private magnetic resonance imaging (MRI) scan showed degenerative disc disease, bulging annulus fibrosus, and right paracentral posterolateral disc protrusion or herniation at L2-L3; degenerative disc disease, bulging annulus, and central subligamentousdisc protrusion at L3 with relative vertebral foramen stenosis but no frank herniation of the nucleus pulposus; multiple hemangiomas of the lower thoracic and lumbar spine; status postoperative left hemilaminotomy at L4 with no sign of recurrent herniated nucleus pulposus or epidural scar; and degenerative disc disease, degenerative spondylolisthesis and bulging annulus fibrosus at L5-S1 with resulting right L5 intervertebral foramen stenosis with postoperative changes also noted at laminae at L5.

A July 2007 private medical record showed a diagnosis of chronic pain syndrome secondary to postlaminectomy syndrome.

Private medical records from the Mays and Schnapp Pain Clinic and Rehabilitation Center dated from March 2007 to May 2010 detail treatment for the Veteran's complaints of back pain, including epidural and facet blocks as well as joint injections administered in March 2007, April 2007, May 2007, March 2009, and November 2009.  Dr. K.S.M. noted in these records that the Veteran's severe pain was poorly relieved by potent narcotic medication, anti-inflammatory medication, antidepressant medication, anti-anxiety medication, bed rest, physical therapy, and exercise programs.  In his opinion there was no procedure that could be done more likely to provide substantial and lasting relief with fewer side effects than those administered.  These records also showed a long list of current diagnoses, including: degenerative disc disease (lumbar/lumbosacral); lumbar spondylosis; sacroiliitis; spondylolisthesis; lumbar spinal stenosis; lumbosacral radiculopathy; and post laminectomy syndrome (lumbar).  

The Veteran underwent a VA examination in June 2007.  The Veteran complained that his IVDS had become progressively worse over the years.  He complained of a constant daily dull ache in the center of his low back that radiated to the lateral hip, buttocks and down the legs to his toes.  He also complained of severe flare-ups every one to two months for one to two weeks that were alleviated by pain medication and rest.  He said that nerve blocks he had in March 2007 did not have as good an outcome as those in 1998, which had reduced his daily pain for six months.  He said that occasional physical therapy helped some.  He also told the examiner that he took off six weeks from work (from November 2006 to March 2007) to deal with a flare-up and started Cymbalta therapy in March 2007 in addition to his other medications (Voltaren, Elavil, Tramadol, and Percocet).  It was noted that the Veteran wore a back brace and a lumbar corset and used a cane.  It was noted that he was unable to walk more than a few yards.  Urinary incontinence, erectile dysfunction, paresthesias, leg or foot weakness, unsteadiness and falls, were said to be related to his prostate surgery in 2005 and unrelated to his service-connected spinal disability.  It also was noted that the Veteran had no physician-ordered bed rest in the last 12 months although the Veteran had gone to bed on his own intermittently.

On examination, there was no spasm, atrophy, guarding, tenderness, or weakness of the thoracic sacrospinalis noted and no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran had a stooped posture and an antalgic gait with no abnormal spinal curvatures, such as scoliosis, reverse lordosis, or kyphosis.  Range of motion of the thoracolumbar spine was measured as follows: flexion to 60 degrees (with pain beginning at 30 degrees); extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  There was no additional loss of motion on repetitive use, except for flexion which lost from zero to 45 degrees most likely due to pain.  X-ray studies of the lumbosacral spine showed mild scoliosis and some degenerative change in the lumbar spine.  

It was noted that the Veteran had to take time off work in November 2006 for an extended flare-up and that he had taken 11 weeks off work in the last 12-month period.  The examiner also noted the Veteran had problems lifting and carrying and encountered moderate to severe effects on his usual daily activities.  Diagnosis was moderate to severe degenerative disc disease with bulging discs at L2-L3 and at L3; severe degenerative spondylolisthesis with bulging disc at L5-S1; post-operative changes of laminae at L5; post-operative changes left hemilaminotomy at L4; and incontinence as likely as not related to prostate surgery as well as lumbar radiculopathy.  

The Veteran underwent a VA examination in March 2009.  He complained that his symptoms were progressively getting worse.  He complained of back pain that radiated to his legs and feet, but the examiner noted that the Veteran was a poor historian.  The pain was about a 6 or 7 on a scale of 10 and located in his lower lumbar spine.  The Veteran also said that he felt a little unsteady with his gait.  He used a back brace which significantly helped his symptoms.  He could only walk for about 15 minutes or one or two blocks when he started to have pain.  Standing for an extended period of time also exacerbated his symptoms.  Medications noted were Voltarin, Ultram and Percocet.  It also was noted that a pain specialist was giving the Veteran facet injections, which lasted six to eight months with some relief.  The Veteran denied flare-ups and incapacitating episodes.  It was noted that he took early retirement more than a year before this examination.

On examination, the Veteran had a slow gait with use of a cane.  He was leaning forward about 10 degrees.  In a resting position he was leaning forward about 10 to 15 degrees.  Lumbar lordosis was noted.  Range of motion of the thoracolumbar spine was measured as follows: forward flexion to 70 degrees; extension to 20 degrees; left and right rotation to 30 degrees; and left and right flexion to 30 degrees.  There were no complaints of pain with forward flexion, though pain was noted with some other measurements.  There was no additional loss of range of motion with repetitive use.  

A neurological examination subsequently justified the award of service connection for radiculopathy of both the right and left lower extremities and separate disability ratings of 10 percent for each extremity.  X-ray studies of the lumbar spine showed grade 1 spondylolisthesis.  Diagnosis was moderate degenerative disc disease and grade 1 spondylolisthesis at L5-S1 degenerative in nature.  Regarding DeLuca concerns, the examiner opined that it was conceivable that pain could further limit function, particularly after the Veteran had been on his feet all day; however, it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.

During his November 2010 Board hearing, the Veteran testified that before he retired his former employer had been accommodating and permitted him to take weeks off work at a time to rest his back.  (See transcript at pp. 4-5).  He conceded that no doctor had ever ordered him to take bed rest, but testified that he did bed rest himself after flare-ups.  He was not specific as the dates and duration of these periods of bed rest, however.  (Id. at pp. 6-7).  His niece testified that she remembered the Veteran taking bed rest for weeks at a time when she was growing up.  (Id. at p. 9).  The Veteran also disputed the 2009 VA examiner's pain observations and maintained that he started having pain as soon as he started bending.  (Id. at pp. 11-13).  

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for IVDS, post lumbar laminectomy, is not warranted.  The record clearly indicates that the Formula for Rating IVDS Based on Incapacitating Episodes is inapplicable to the present case as there is no evidence that the Veteran's spinal disease ever resulted in "incapacitating episodes" as defined by VA regulations.  As noted above, "incapacitating episodes" require bed rest prescribed by a physician.  The Veteran recently testified that no physician had ever told him specifically to take bed rest, but that he did so on his own initiative.  (See transcript at p. 6).

When the evidence of record is reviewed under the General Rating Formula set forth above, the Board finds that a higher 40 percent rating is not warranted.  Specifically, none of the records reflect that the Veteran's flexion of the thoracolumbar spine was limited to 30 degrees or less.  In fact, in both VA examinations, flexion was measured to 45 to 60 degrees (June 2007) and to 70 degrees (March 2009), and the combined range of motion of the thoracolumbar spine was 210 degrees in both examinations.  These measurements do not entitle the Veteran to a disability rating in excess of his current 20 percent disability rating.  The evidence does not show that the Veteran had limitation of flexion to 30 degrees or less.  Nor is there any evidence the Veteran has favorable ankylosis of the entire thoracolumbar spine.  Thus, the evidence clearly shows the Veteran is not entitled to a higher rating for his IVDS disability on the basis of limitation of motion.

To the extent that the evidence, especially measurements of forward flexion and the combined range of motion of the thoracolumbar spine, suggests the Veteran should be rated at below 20 percent, the Board notes that his current 20 percent disability rating is considered protected.  Under 38 C.F.R. § 3.951(b), a rating must continuously be in effect for 20 years before it is protected.  The Veteran's current rating was established in a rating decision dated in December 1979 and effective March 1, 1980.  Further, the fact that an evaluation is protected does not mean that outdated diagnostic codes, such as Diagnostic Code 5293, are applicable to an increased rating claim.  See e.g., VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

The Board acknowledges that the Veteran has repeatedly complained of pain associated with his spine disability.  The record also reveals that the Veteran has at various times taken medication to treat pain.  The VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the June 2007 VA examiner noted no additional loss of motion on repetitive use except for flexion which lost to 45 degrees, most likely due to pain.  Additionally, the March 2009 VA examiner explained that it was conceivable that pain could further limit function, particularly if the Veteran had been on his feet all day, but that the Veteran was retired and it was not feasible to express any such limitation of function in terms of limitation of motion with any degree of medical certainty.  Therefore, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion greater than 30 degrees of forward flexion.  In other words, the current 20 percent rating assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance, and an increased rating based solely on pain is not warranted in this case.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also has considered whether an increased or separate rating is warranted based upon a showing of a neurological disability related to the spine.  However, during the course of this appeal service connection has been granted for radiculopathy of both lower extremities and any appeal of either 10 percent rating for each leg is not currently before the Board.  The Board also notes that there is no indication of bowel impairment associated with the Veteran's IVDS disorder and the June 2007 VA examiner found that any urinary incontinence was most likely related to the Veteran's prostate surgery.

The Board notes that the Veteran is competent to report the symptomatology associated with his disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a veteran is competent to report that on which he or she has personal knowledge).  However, the Veteran's lay evidence is not as credible as the more probative and definitive evidence prepared by objective skilled professionals which demonstrates that the criteria for a rating in excess of 20 percent for his spinal disability have not been met.

The Veteran is entitled to be rated under the code that allows the highest possible evaluation.  Schafrath, 1 Vet. App. at 589.  After reviewing all pertinent provisions, however, the Board can find no basis on which to assign a higher or separate disability rating related to his spine disability.  The preponderance of the evidence is against a disability rating higher than 20 percent for the Veteran's spinal disability.  The Board has considered whether a staged rating is appropriate, however, in the present case, the Veteran's symptoms remained relatively constant throughout the course of the period on appeal and as such staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The above determination continuing the Veteran's current 20 percent rating for IVDS is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted in this case for consideration of the assignment of a disability rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture for IVDS could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately described the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's IVDS disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In any event, the Veteran's representative said during the Board hearing that the Veteran would separately pursue a claim for a total disability rating based upon individual unemployability (TDIU).

In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the period on appeal, and provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome, post lumbar laminectomy, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


